DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4, 11 and 20 are objected to because of the following informalities: 
Claim 3, lines 2-3, “bone screw” should be changed to “bone screw assembly” to maintain consistency with antecedent usage.
Claim 20, line 10, “bone screw” should be changed to “bone screw assembly” to maintain consistency with antecedent usage.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 12, line 2, “the rod receiver” lacks antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4, 6-8, 11-13, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (2006/0074418; cited by Applicant).
Regarding claim 2, Jackson discloses a method (paras. 0006-0013) of reducing a spinal rod 20 (Fig. 16) comprising: 
transitioning a rod reducer 1 (Fig. 1) to an open state (Fig. 15), in which, distal ends of at least a first arm, e.g., 36 (Fig. 1) and grasping members 124, 126 (id.) of the rod reducer are radially expanded; 

positioning a spinal rod 20 (Fig. 16) adjacent a rod receiving portion 136 (Fig. 15) of the bone screw assembly; 
rotating a reducing screw 12 of the rod reducer 1 to transition an anvil 172 (Figs. 1 and 15) of the rod reducer away from a housing 14 (Fig. 18) of the rod reducer to a closed state, in which, the distal ends of the first arm 36 and the grasping members 124, 126 of the rod reducer are radially contracted to engage the bone screw assembly 18 (Figs. 1 and 18). 
reducing the spinal rod 20 into the rod receiving portion 136 (Figs. 15 and 18); and 
rotating a locking screw 150 (Fig. 19) of the rod reducer to move a locking anvil, i.e. the engaging projection of the locking screw (para. 0055), to advance a locking plug 22 (Fig. 21) into a bone screw housing 130 of the bone screw assembly 18 to secure the spinal rod 20 to the rod receiving portion 136.
Regarding claim 3, rotating the reducing screw 12 of the rod reducer 1 includes engaging the first arm 36 of the rod reducer with the rod receiving portion 136 of the bone screw assembly 18 (Figs. 15 and 18).
Regarding claim 4, rotating the reducing screw 12 of the rod reducer 1 includes engaging the grasping members 124, 126 with the bone screw housing 130 of the bone screw assembly 18 (Figs. 1, 15 and 18).
Regarding claim 6, rotation of the locking screw 150 causes axial displacement of the locking anvil, i.e. the engaging projection of the locking screw (para. 0055), relative to the anvil 172 (e.g., as the set screw 20 is threaded in).


Regarding claim 8, the locking anvil, i.e. the engaging projection of the locking screw 150 (para. 0055), advances within a cutout (i.e., the central opening) of the anvil 172 (Figs. 18, 19 and 21).
Regarding claim 11, the reducing screw 12 is rotatably coupled with the anvil 172 (para. 0064).
Regarding claim 12, Jackson discloses a method (paras. 0006-0013) of reducing a spinal rod 20 (Fig. 16) comprising: 
positioning the rod reducer 1 over a bone screw assembly 18 (Fig. 15); 
positioning a spinal rod 20 (Fig. 16) adjacent a rod receiving portion 136 (Fig. 15) of the bone screw assembly; 
transitioning an anvil 172 (Figs. 1 and 15) of the rod reducer to transition at least a first arm, e.g., 36 (Fig. 1) and grasping members 124, 126 (id.) of the rod reducer 1 from a radially expanded position (Fig. 15) to a closed position, in which, the first arm and the grasping members of the rod reducers are radially contracted (Fig. 18) to engage the bone screw assembly 18; 
reducing the spinal rod 20 into the rod receiving portion (Fig. 18); and 
rotating a locking screw 150 of the rod reducer to move a locking anvil, i.e. the engaging projection of the locking screw (para. 0055), to advance a locking plug 22 (Fig. 21) into a bone 
Regarding claim 13, the step of transitioning the anvil 172 includes rotating a reducing screw 12 (Fig. 15) of the rod reducer 1 (supra).
Regarding claim 15, the reducing step includes rotating a reducing screw 12 (Fig. 15) of the rod reducer 1 (supra).
Regarding claim 17, rotating the reducing screw 12 of the rod reducer 1 includes engaging the first arm 36 of the rod reducer with an outer wall of the rod receiving portion 136 of the bone screw 18 (Figs. 15 and 18).
Regarding claim 18, rotating the reducing screw 12 of the rod reducer 1 includes engaging the grasping members 124, 126 with the bone screw housing 130 of the bone screw assembly 18 (Figs. 1, 15 and 18).
Regarding claim 19, the locking anvil, i.e. the engaging projection of the locking screw 150 (para. 0055), advances within a cutout (i.e., the central opening) of the anvil 172 (Figs. 18, 19 and 21).
Regarding claim 20, Jackson discloses a method (paras. 0006-0013) of reducing a spinal rod 20 comprising:
transitioning a rod reducer 1 (Fig. 1) to an open state (Fig. 15), in which, distal ends of at least a first arm, e.g., 36, and grasping members 124, 126 of the rod reducer are radially expanded (Fig. 15); 
positioning the rod reducer 1 over a bone screw assembly 18 (Figs. 1 and 15); 

rotating a reducing screw 12 of the rod reducer to transition an anvil 172 (Figs. 1 and 15) of the rod reducer away from a housing 14 of the rod reducer to a closed state, in which, the distal ends of the first arm and the grasping members of the rod reducers are radially contracted (Fig. 18), the grasping members 124, 126 engage the bone screw housing 130 of the bone screw assembly 18 (Figs. 5 and 16), and the first arm 36 of the rod reducer engages the outer wall of the rod receiving portion 136 of the bone screw (Figs. 15 and 16);
reducing the spinal rod 20 into the rod receiving portion (Figs. 15 and 18); and
rotating a locking screw 150 (Fig. 19) of the rod reducer to axially move a locking anvil, i.e. the engaging projection of the locking screw (para. 0055) to advance a locking plug 22 (Fig. 21) into a bone screw housing 130 of the bone screw assembly 18 to transition the housing 130 of the bone screw assembly 18 to a locked state to secure the spinal rod 20 to the rod receiving portion 136.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (2006/0074418; cited by Applicant).
Jackson discloses the claimed invention including making all desired adjustments to achieve a final seated position (see, e.g., para. 0082) but does not explicitly recite partially rotating the locking screw to partially advance the locking plug into the bone screw housing of the bone screw assembly and making adjustments to the spinal rod. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to partially rotate the locking screw to partially advance the locking plug into the bone screw housing of the bone screw assembly and .

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would also be allowable if the 35 U.S.C. 112 rejection is overcome and if the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773